DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-31 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07/14/2021 and 02/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/811,122, filed 02/27/2019 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and therefore presumed to be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for fluorescence spectroscopy” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification, the examiner found a spectrometer ([0005]) as describing the “means” for performing the function of “fluorescence spectroscopy”. Therefore the means will be interpreted as a spectrophotometer or equivalent system capable to performed the function of fluorescence spectroscopy.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from independent claim 1 are rejected due to their dependency from claim 1.
Claim 1 recites “obtaining an excitation-emission matrix, wherein the excitation-emission matrix is measured with a spectrometer by:  illuminating ..., measuring ..., illuminating ..., and measuring...”. The conditional limitation introduced by “wherein” is directed to the “excitation-emission matrix” which is measured by “a spectrometer” performing the four sequential steps of illuminating, measuring, illuminating and measuring. However, it is unclear if the spectrometer is part of the system claimed in claim 1 since the spectrometer is not positively claimed in claim 1. Additionally, the spectrometer appears to be essential since it is performing the four steps of “illuminating, measuring, illuminating and measuring” in order to measure the “excitation-emission matrix” which is positively claimed to obtain by the “one or more processors”. Clarification is request via amendment.
The examiner suggests adding the photometer in the system as “A system, comprising: a spectrometer, one or more processor ... wherein the excitation-emission matrix is measured with the 
Claim 10 recites “the third set of intensities” on line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the biological tissue” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “excitation-emission matrix is formed by comparing excitation-emission matrices from control and tested regions of the tissue”. The sentence appears to describe the “excitation-emission matrix” as being defined by comparing a set of excitation-emission matrices already obtained from “control and tested regions of the tissue” therefore defining itself from itself as comparing the excitation-emission matrices already defined from the control and tested regions to generate an excitation-emission matrix. Clarification is requested via amendments.
For the purpose of the examination, the examiner is interpreted the claim wherein excitation-emission matrices are acquired from control and tested regions for comparison.
Claim 29 recites “separating the normalized set of fluorescence spectra into individual wavelengths”. It is unclear what limitation is intended with this sentence since the fluorescence spectra are representation of the fluorescence intensity as a function of the wavelengths, it is unclear how to separate them “into wavelengths”. The specification does not provide any description of such abstract separation. Clarification is requested via amendments.
For the purpose of the examination, the examiner is considering the interpretation of this separation as considering the spectra as part of the matrix expressing the spectra values as function of the wavelength for further analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996).
Regarding claim 1, Tumer teaches a system (Fig.2), comprising: 
one or more processors (Fig.2 computer 119 and col.5 2nd ¶ “Data acquisition and analysis were controlled by computer 119 in accordance with the fluorescence diagnostic method” and col.18 last ¶ ); and 
memory storing instructions that, when executed by at least some of the processors, effectuate operations (col.12 l.43-47 “In practice, the flowcharts of FIGS. 6-10 are coded into appropriate form and are loaded into the program memory of a computer 119 (FIG. 2), which then controls the apparatus of FIG. 2 to cause the performance of the diagnostic method of the invention”) comprising: 
obtaining an excitation-emission matrix (Fig.9 step 1000 “obtain fluorescence spectra at excitation wavelengths” and col.16 4th ¶ “in block 1000, the fluorescence spectrum at three excitation wavelengths are obtained” teaching at least a data matrix with 3 columns for the three excitation wavelengths and the rows reporting the emission spectrum corresponding to each of the excitation wavelengths), wherein the excitation-emission matrix is measured with a spectrometer (col.3 3rd ¶ “an optical system for applying the plurality of radiation wavelengths to a tissue sample; a detecting device for detecting fluorescence intensity spectra emitted by the tissue sample as a result of illumination by the plurality of electromagnetic radiation wavelengths” and col.4 2nd ¶ “To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure from the cervix in vivo. The excitation wavelengths for one study were 337 nm, 380 nm, and 460 nm”) by: 
illuminating a biological tissue with stimulant light at a first wavelength to cause a first fluorescent emission of light by the biological tissue, measuring a first set of intensities of the first fluorescent emission of light at a plurality of different respective emission wavelengths “To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure fluorescence spectra from the cervix in vivo. The excitation wavelengths for one study were 337 nm), 
illuminating the biological tissue with stimulant light at a second wavelength to cause a second fluorescent emission of light by the biological tissue, and measuring a second set of intensities of the second fluorescent emission of light at a plurality of different respective emission wavelengths (col.4 2nd ¶ “To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure fluorescence spectra from the cervix in vivo. The excitation wavelengths for one study were ..., 380 nm); 
inferring a classification of the biological tissue or a concentration of a substance in the biological tissue with a machine learning model trained with deep learning on excitation- emission matrices in a labeled training set with supervised learning (col.2 last ¶ to col.3 1st ¶ “ for spectroscopic detection of tissue abnormality, particularly precancerous cervical tissue, using neural networks to analyze in vivo measurements of fluorescence spectra. The invention excites fluorescence intensity spectra in both normal and abnormal tissue. This fluorescence spectroscopy data is used to train a group (ensemble) of neural networks, preferably radial basis function (RBF) neural networks. Once trained, fluorescence spectroscopy data from unknown tissue samples is classified by the trained neural networks. This process is used to differentiate pre-cancers from normal tissues, and can also be used to differentiate high grade pre-cancers from low grade pre-cancers” with the fluorescence spectroscopy data being as previously discussed defining the excitation-emission matrices which are used for training the group of neural networks as being the machine learning model trained with deep learning with the fluorescence spectroscopy data to provide a classification between normal and abnormal tissue); and 
storing the classification of the biological tissue or the concentration of the substance in memory (col.18 last ¶ “preferably, the invention is implemented in computer programs executing on programmable computers each comprising at least one processor, at least one data storage system (including volatile and non-volatile memory and/or storage elements)” which data storage system implicitly teaches its use for storing the classification results as data in the memory within the computer/processor system).

Regarding the dependent claims 12, 17, 19, all the elements of these claims are instantly anticipated by the teachings of Tumer.
Regarding claim 12, Tumer teaches the use of neural networks such as “radial basis function (RBF) neural networks” (Fig.5 with weights Wi) for classifying tissues such as normal and high-grade pre-cancerous tissues with analyzing in vivo fluorescent spectra acquired at different excitation wavelengths (abstract) therefore to train the neural networks (abstract). Therefore Tumer teaches the machine learning model comprises a multi-layer neural network which is trained with operation comprising: obtaining the training set comprising excitation-emission matrices labeled with values indicating whether the excitation-emission matrices characterize emissions from a cancerous or non-cancerous tissue. Tumer teaches also the training of the neural network is performed with the use of a back-propagation of error algorithm to determine the weights for the neural networks to define the optimal neural network with the optimal accuracy for the classification of interest (Figs.5 and 10 and col.11 line 38 to col.12 line 39 describing the training of the neural network using a gradient-descent based learning with the error signal ei (Eq.19) defining a cost function E   (Eq.18) as the “objective function indicating an aggregate amount of mis-prediction of the multi-layer neural network in a current state relative to labels of at least part of the training set”, wherein the gradient-descent is performed iteratively with back-propagation along the different layers (Eqs.20-26) with the requirement to minimize the cost function for the different parameters of the neural network) therefore teaching assigning initial values to parameters of the multi-layer neural network; iteratively, until a stopping condition is detected, performing operations comprising: for each of at least some parameters the multi-layer neural network, determining a partial derivative of an objective function with respect to the respective parameter, the objective function indicating an aggregate amount of mis-prediction of the multi-layer neural network in a current state relative to labels of at least part of the training set ; and for each of at least some parameters of the multi-layer neural network, adjusting respective parameters in a respective direction that a corresponding partial derivative indicates tends to locally optimize the multi-layer neural network with respect to the objective function as claimed. 
Regarding claim 17, Tumer teaches the acquisition of the spectra from control or non-diseased sites and diseases or test sites (col.6 2nd ¶ “this method can enhance differences in fluorescence spectra between tissue categories most effectively when spectra are acquired from approximately equal numbers of non-diseased and diseased sites from each patient”) teaching therefore “excitation-emission matrix is formed by comparing excitation-emission matrices from control and tested regions of the tissue”.
Regarding claim 19, Tumer teaches the use of spectroscopic apparatus (Fig.2 and l.33-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].
Claims 2, 3 are rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view of  Chang et al. (USPN 20040064053 A1; Pub.Date 04/01/2004; Fil.Date 09/30/2002).
Tumer teaches a system as set forth above.
Tumer teaches also the system comprising the spectrometer (col.4 2nd ¶ “To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure from the cervix in vivo. The excitation wavelengths for one study were 337 nm, 380 nm, and 460 nm”) wherein the spectrometer comprises a processor and memory storing instructions that, when executed by the processor of the spectrometer, effectuate the measurement of the excitation-emission matrix (Fig.2 with processor in computer 119 and col.12 l.43-47 “In practice, the flowcharts of FIGS. 6-10 are coded into appropriate form and are loaded into the program memory of a computer 119 (FIG. 2), which then controls the apparatus of FIG. 2 to cause the performance of the diagnostic method of the invention”) wherein: the excitation-emission matrix is measured by the spectrometer by: illuminating the biological tissue with stimulant light at a third wavelength to cause a third fluorescent emission of light by the biological tissue, and measuring a third set of intensities of the third fluorescent emission of light at a plurality of different respective emission wavelengths (col.4 2nd ¶ “The excitation wavelengths for one study were 337 nm, 380 nm, and 460 nm” and Table 2 with the different excitations lights at first wavelength 337nm, second wavelength 383nm and third wavelength 460nm with measuring the fluorescence emission at different emission wavelength);
 [... the first set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the second wavelength; the second set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the third wavelength...]. 
Tumer additionally teaches a first portion of the biological tissue measured with stimulant light at the first wavelength at least partially overlap a second portion of the biological tissue measured with stimulant light at the second wavelength (Fig.2 and col.4 last ¶ to col.5 1st ¶ showing the probe head at bottom of drawing with the exit of the optical fiber 106 and 107 directing the excitation beams for the first and second excitation lights with the optical aperture represented in the drawing as at least partially overlapping after the quartz shield which is placed close to the tissue when performing the fluorescence data acquisition).
Tumer does not teach specifically the first set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the second wavelength; the second set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the third wavelength as in claim 2.
However, Chang teaches within the same field of endeavor of fluorescence diagnostic imaging (Title and abstract) the sequential illumination with two or three excitation lights at  different wavelengths to detect the corresponding emission spectra from the illuminated tissue ([0013]) therefore teaching the first set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the second wavelength; the second set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the third wavelength as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Tumer such that the system further performs: the first set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the second wavelength; the second set of intensities are measured, at least in part, before illuminating the biological tissue with stimulant light at the third wavelength, since one of ordinary skill in the art would recognize that performing sequentially the excitation at one wavelength followed by acquiring the corresponding emission spectrum for successive different excitation wavelengths was commonly known in the art as taught by Tumer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tumer and Chang teach multispectral/hyperspectral fluorescence imaging for diagnosis. The motivation would have been to separate in time the acquisition of the emission spectra for each excitation wavelength in order to minimize the possible interference between emission fluorescence spectra, as suggested by Chang ([0013]).  

Regarding the dependent claim 3, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tumer and Chang.
Regarding claim 3, Tumer teaches the memory of the spectrometer comprises the machine learning model (col.12 l.43-47 “In practice, the flowcharts of FIGS. 6-10 are coded into appropriate form and are loaded into the program memory of a computer 119 (FIG. 2), which then controls the apparatus of FIG. 2 to cause the performance of the diagnostic method of the invention” wherein col.2 last ¶ “The invention is directed to an apparatus and methods for spectroscopic detection of tissue abnormality, particularly precancerous cervical tissue, using neural networks to analyze in vivo measurements of fluorescence spectra”); and the one or more processors are the processor of the spectrometer (col.3 3rd ¶ “an optical system for applying the plurality of radiation wavelengths to a tissue sample; a detecting device for detecting fluorescence intensity spectra emitted by the tissue sample as a result of illumination by the plurality of electromagnetic radiation wavelengths; and a neural network-based data processor connected to the detecting device for analyzing detected fluorescence spectra to calculate a probability that the tissue sample is abnormal”).

Claim 4 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Chang et al. (USPN 20040064053 A1; Pub.Date 04/01/2004; Fil.Date 09/30/2002) as applied to claim 2 and further in view of Kuhn et al. (WO 2014200928 A1; Pub.Date 12/18/2014; Fil.Date 06/09/2014).
Tumer and Chang teach a system as set forth above.
Regarding claim 4, Tumer teaches also the spectrometer comprises: two lasers (Fig.2 nitrogen Laser 100 and Dye laser 113 with laser 100 providing one stimulating light at one wavelength 337nm and the dye laser providing separately two different excitation lights at two different wavelengths at two different times since the dye laser uses two different dyes for providing 380nm and 460nm excitation lights, therefore providing the same functions than two different dye lasers with two different dyes. MPEP 2144.04 recites:
“if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.”

With MPEP 2144.04.V.C. Making Separable : In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")

Since the Applicant did not provide a criticality of using specifically three laser instead of two lasers with one laser combining the function of two lasers as disclosed by Tumer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have separated the dual function dye laser into two lasers each performing the same function of providing separately the second and third excitation lights.
Therefore Tumer discloses or at least suggest the spectrometer comprises: three lasers [...including laser diodes and...] configured to output, responsive to control signals from the processor of the spectrometer, three different wavelengths of stimulant light, the three different wavelengths comprising: stimulant light at the first wavelength, stimulant light at the second wavelength, and stimulant light at the third wavelength;
Additionally, Tumer teaches  a waveguide configured to be placed adjacent the biological tissue and conduct light from the first fluorescent emission, the second fluorescent emission, and the third fluorescent emission (Fig.2 and col.4 5th ¶ collection fibers 104, 108-111 to conduct fluorescent emission to the analyzer within the same waveguide and "A quartz shield 112 is placed at the tip of the probe 101 to provide a substantially fixed distance between the fibers and the tissue surface, so fluorescence intensity can be reported in calibrated units” interpreted as the shield being placed in contact with the tissue to maintain a “substantially fixed distance” between the end of the optical fibers and the tissue, therefore reading on the waveguide placed adjacent the biological tissue. The examiner notes also that placing the fluorescence probe in contact with the tissue is common practice as taught by Chang (Fig.14 and [0061]) for repeatability and proper calibration of the measurements) to a diffraction grating of the spectrometer (Fig.2 and col.5 2nd ¶ polychromator 114); and a set of light sensors communicatively coupled to the processor of the spectrometer and positioned to be illumined by an output of the diffraction grating and measure the first set of intensities, the second set of intensities, and the third set of intensities (Fig.2 and col.5 2nd ¶ intensified diode array 116 “a polychromator 114 (Jarrell Ash, Monospec 18) coupled to an intensified 1024-diode array 116 controlled by a multi-channel analyzer 117 (Princeton Instruments, OMA)”). Tumer teaches the placement of the head of the probe at a “substantially fixed distance” from the tissue
Tumer does no specifically teach the three lasers including laser diodes. 
However, Kuhn teaches within the same field of endeavor of fluorescence imaging (Title and abstract) the common practice of using various combination of illuminating light source for the excitation light illumination including different type of laser including laser diodes (p.11 last ¶ “Examples of variable wavelength light sources that may be used include, but are not limited to: supercontinuum sources; arc lamps; plasma lamps; induction lamps; combination of diode lasers; tunable lasers, light emitting diodes (LED); Digital Light Projection (DLP) based devices; etc.”) therefore teaching the use of laser diodes which are known in the art to be smaller and consuming less power than other laser types.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer as modified by Chang  such that the system comprises: three lasers including laser diodes, since one of ordinary skill in the art would recognize that using laser diodes for providing excitation light within the wavelength range of 300nm to 1000nm was known in the art as taught by Kuhn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kuhn and Tumer are performing fluorescence imaging using excitation wavelengths within the range of 300 to 1000nm. The motivation for the adaptation would have been to provide smaller size light sources necessitating less power to activate for a handheld fluorometer.

Claim 5 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view of  Panasyuk  et al. (USPN  9795303 B2; Pat.Date 10/24/2017; Fil.Date 12/07/2015).
Tumer teaches a system as set forth above.
Regarding claim 5, Tumer teaches the spectrometer is a hand-held spectrometer (Fig.2 and col.4 2nd ¶ “A portable fiber-optic laser fluorimeter was utilized to measure fluorescence spectra from the cervix in vivo”) providing the classification of the biological tissue or the concentration of the substance as discussed above for claim1, [...having an on-board power supply and a display configured to display an indication of the classification of the biological tissue or the concentration of the substance...].
Tumer does not specifically teach having an on-board power supply and a display configured to display an indication of the classification of the biological tissue or the concentration of the substance as in claim 5.
However, Panasyuk teaches within the same field of endeavor of portable system for multispectral/hyperspectral imaging with tissue classification (Title, abstract and Fig.1 col.12 3rd ¶ and fig.6 col.19 7th ¶) with the portable device being preferably battery operated for portability (Fig.1 col.12 3rd ¶ “Preferably, the portable apparatus may be battery operated”) and including a display (Fig.1 col.14 1st ¶ display 12 wherein after analysis “ The computed image is displayed on the display 12” and col.11 last ¶ “The simplicity of image processing techniques allow for the display of results in real-to-near-real time. MHSI is easily interpretable since it outputs image where color changes according to different tissue types or condition” as indication of the analysis results) is configured to display an indication of the classification of the biological tissue or the concentration of the substance as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer such that the system comprises: an on-board power supply and a display configured to display an indication of the classification of the biological tissue or the concentration of the substance, since one of ordinary skill in the art would recognize that having a battery operated system for multispectral/hyperspectral imaging and analysis was known in the art as taught by Panasyuk and since having a display on the portable system for providing results and indications of imaging analysis in the display was also known in the art as taught by Panasyuk. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Panasyuk and Tumer are performing multispectral/hyperspectral imaging for medical diagnosis. The motivation for the adaptation would have been to provide an independent portability of the system without connecting power cord to be carried to the operating field with the capability to obtain locally confident diagnosis results with their real-time display, as suggested by Panasyuk (col.11 last ¶ to col.12 2nd ¶).

Claim 6 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view of  Dacosta  et al. (USPN  20110117025 A1; Pat.Date 05/19/2011; Fil.Date 05/20/2009).
Tumer teaches a system as set forth above.
Tumer teaches the excitation being performed with three different wavelength light beams within the range on 300-460nm (col.5 l.6-8). Tumer does not specifically teach the second wavelength is within a range of 500-600 nm; and the third wavelength is within a range of 650-850 nm as in claim 6.
However, Dacosta teaches within the same field of endeavor of fluorescence imaging for diagnosis (Title and abstract) the detection of autofluorescence or endogenous fluorescence of biological components of tissue  ([0103]) using excitation light from multiple light sources with wavelengths within the ranges of ultraviolet, visible, near-infrared/infrared ([0080] “Selected single and multiple excitation/illumination light sources with specific wavelength characteristics in the ultraviolet (UV), visible (VIS), far-red, near infrared (NIR) and infrared (IR) ranges may also be used”) in order to interact with normal and abnormal tissue to produce fluorescence signals ([0080] “This excitation/illumination light interacts with the normal and diseased tissues and may cause an optical signal (e.g., absorption, fluorescence and/or reflectance) to be generated within the tissue”) therefore teaching the use of fluorescence excitation light source with different light sources emitting light within different wavelength ranges such as UV range, visible range and NIR, IR and far-IR range, where these ranges are known to be respectively overlapping the claimed ranges with the first range on 300-460nm, the second wavelength is within a range of 500-600 nm; and the third wavelength is within a range of 650-850 nm as claimed.    
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer such that the system comprises: light sources for excitation light with the second wavelength is within a range of 500-600 nm; and the third wavelength is within a range of 650-850 nm, since one of ordinary skill in the art would recognize that performing autofluorescence imaging with excitation light with wavelengths within the range of the visible spectrum and within the range of the NIR-IR spectrum was known in the art as taught by Dacosta, and since the Applicant did not provide any criticality regarding the choice of the claimed wavelength ranges and since the wavelength ranges described by Dacosta are overlapping those claimed in the instant claim according to MPEP2144.05.I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Dacosta and Tumer both are performing multispectral/hyperspectral imaging for medical diagnosis with fluorescence signals. The motivation for the adaptation would have been to provide a flexibility in the choice of the excitation light wavelengths to be used for targeting different biological components for diagnosis, as suggested by Dacosta ([0081] “By changing the excitation and emission wavelengths accordingly, the imaging device may interrogate tissue components”).

Claim 7 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Ha (USPN 20200372637 A1; Pub.Date 11/26/2020; Fil.Date 11/23/2018).
Tumer teaches a system as set forth above.
Tumer teaches the neural network having two hidden layers (col.16 last ¶ “The MLP network 1000 includes an input layer comprising a plurality of input units 1002, a hidden layer comprising a plurality of hidden units 1004, and an output layer comprising a plurality of output units 1006,  the multiple hidden layers being as disclosed in col.12 l.16 “ Positions of centers (hidden layer)” and l.27 “Spreads of centers (hidden layer)”). Therefore Tumer teaches the machine learning model comprises a multi-layer neural network that comprises an input layer, and output layer and two hidden layers. Additionally, it is commonly known that the input of a hidden layer includes the output of the previous layer, therefore Tumer by teaching two hidden layers also teaches  a first hidden layer coupled to an output of the input layer; a second hidden layer coupled to an output of the first hidden layer as claimed.
Tumer does not specifically teach an output layer implementing a SoftMax function as in claim 7.
However, Ha teaches within the same field of endeavor of analysis of medical images using neural networks for classification of normal and abnormal tissues (Title, abstract and Fig.3) the commonly use of Softmax for providing a probability score for classification of the nature of the tissue of interest ([0048] “A final fully connected layer 325, with 512 neurons, can be incorporated, which can be used to output a Softmax score” and [0051] “a final Softmax score threshold of 0.5 was used for classification”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer such that the system comprises a multi-layer neural network with an output layer implementing a SoftMax function, since one of ordinary skill in the art would recognize that using the function Softmax for the output of the final layer of the multi-layer neural network is commonly used in the art, as taught by Ha. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ha and Tumer both are performing image analysis using neural networks. The motivation for the adaptation would have been to provide a probability scoring of the output of the neural network allowing for performing a classification of the cancerous or non-cancerous state of the tissue of interest, as suggested by Ha ([0051] ““a final Softmax score threshold of 0.5 was used for classification” and [0087] “At procedure 1215, a score can be determined based on the image using a neural network. At procedure 1220, the tissue of the breast can be automatically classified based on the score”).

Claims 8, 9, are rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Ha (USPN 20200372637 A1; Pub.Date 11/26/2020; Fil.Date 11/23/2018).as applied to claim 7 and further in view Hao et al. (CN 108960093 A; Pub.Date 12/07/2012; Fil.Date 06/21/2018).
Tumer and Ha teach a system as set forth above.
Tumer and Ha do not specifically teach different activation functions are used in different layers of the multi-layer neural network as in claim 8.
However, Hao teaches within the same field of endeavor of image analysis for features identification (Title and abstract) using neural network algorithm with hidden layers wherein hidden layers are using different activation function using ReLu, Sigmoid , Tanh and Softmax (p.4 9th-10th ¶ “in the neural network algorithm, a selectable activation function can include, but are not limited to, sigmoid, Softmax, Tanh and ReLU function. When the Sigmoid and Tanh used as activation function, because of the variable mapping to 0, 1, so that when input data is very large or very small, it will cause the gradient of the neuron when close to 0, namely "gradient" phenomenon that neural network to continue to learn” and “in some embodiments of the present application, the activation function is carefully selected, using ReLU function as activation function in the hidden layer,..., in the different layers of depth neural network using different activation function, the function of activation is matched with the corresponding layer can make the training efficiency of neural network is higher”) therefore teaching different activation functions are used in different layers of the multi-layer neural network as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer modified by Ha such that the system comprises a multi-layer neural network with different activation functions used in different layers of the multi-layer neural network, since one of ordinary skill in the art would recognize that using different activation functions such as ReLu, sigmoid and tanh is conventional in the art, as taught by Hao. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hao and Tumer both are performing image analysis using neural networks. The motivation for the adaptation would have been to provide higher efficiency for training the neural network, as suggested by Hao (p.4  10th ¶ “the function of activation is matched with the corresponding layer can make the training efficiency of neural network is higher”).
Regarding the dependent claim 9, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tumer, Ha and Hao.
Hao teaches also the different activation functions comprise: a rectified linear unit activation function; a sigmoid activation function; and a hyperbolic tangent activation function (p.4 9th ¶ “in the neural network algorithm, a selectable activation function can include, but are not limited to, sigmoid, Softmax, Tanh and ReLU function. When the Sigmoid and Tanh used as activation function, because of the variable mapping to 0, 1, so that when input data is very large or very small, it will cause the gradient of the neuron when close to 0, namely "gradient" phenomenon that neural network to continue to learn”) as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Goldring  et al. (USPN 20180085003 A1; Pub.Date 30/29/2018; Fil.Date 07/26/2017).
Tumer teaches a system as set forth above.
Tumer does not specifically teach obtaining the excitation-emission matrix comprises receiving the excitation-emission matrix from the spectrometer over a network; and the one or more processors are part of a server system that is remote from the spectrometer and is configured to process excitation-emission matrices from a plurality of different spectrometers operated by different medical professionals in different geographic locations as in claim 11.
However, Goldring teaches within the same field of endeavor of analyzing spectroscopic data from a spectrometer (Title, abstract) the analysis of fluorescence spectra  using neural network ([0344] “Both Raman and fluorescence spectra can be compared to existing calibration spectra. After a calibration is performed, the spectra can be analyzed using any appropriate algorithm for spectral decomposition; non-limiting examples of such algorithms include ... spectral analysis using a neural network algorithm. This analysis provides the information needed to characterize the sample that was tested using the spectrometer”) therefore providing a classification of the material identity ([0356] “(WIT) 352 component, which may comprise the system's main classification algorithm. The main classification algorithm may, for example, attempt to determine the material's identity based on the spectrum of the material, by comparing the spectrum against the spectra of known materials stored in the user's personal database stored under the “My Materials” component and/or the universal database 119”). Goldring teaches that obtaining the excitation-emission matrix comprises receiving the excitation-emission matrix from the spectrometer over a network ([0224]-[0225] and Fig.2 system being in connection with a cloud for transmitting and also receiving data from the spectrometer or similar spectrometer from other users “The ability of the system to support a large number of users and devices at the same time can allow users of the system to access, in some embodiments in real-time, large amounts of information relating to a material of interest. Access to such information may provide users with a way of making informed decisions relating to a material of interest”); and the one or more processors are part of a server system that is remote from the spectrometer ([0323] “In some embodiments, the spectrometer system disclosed herein includes one or more non-transitory computer readable storage media encoded with a program including instructions executable by the operating system of an optionally networked digital processing device. ... In some embodiments, a computer readable storage medium includes, by way of non-limiting examples, ..., cloud computing systems and services”) and is configured to process excitation-emission matrices from a plurality of different spectrometers operated by different medical professionals in different geographic locations ([0330] “software modules are hosted on cloud computing platforms. In some embodiments, software modules are hosted on one or more machines in one location. In other embodiments, software module are hosted on one or more machines in more than one location” with [0332] “the spectrometer system 100 typically comprises a spectrometer 102...with a cloud based server or storage system 118. The spectrometer system 100 can provide a system for analyzing a material in real time, to determine the identity and/or additional properties of the material. The obtained information regarding the material can then guide users in making decisions relating to the identified material” and [0340] “This spectrometer-specific optical response data may be saved and stored as the calibration data for the specific spectrometer, typically in the cloud based server. The calibration data may be stored tagged with an identifier for the specific spectrometer, such that when the server receives raw data from the spectrometer, the server can identify and locate the appropriate calibration data for the specific spectrometer. The server may then apply the spectrometer-specific calibration data in producing the spectral data from the raw data received from the spectrometer. Such a calibration process can compensate for device-to-device variation, providing a way for multiple users of the system to make meaningful comparisons among data for the same material obtained using different spectrometers”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer such that the system performs obtaining the excitation-emission matrix comprises receiving the excitation-emission matrix from the spectrometer over a network; and the one or more processors are part of a server system that is remote from the spectrometer and is configured to process excitation-emission matrices from a plurality of different spectrometers operated by different medical professionals in different geographic locations, since one of ordinary skill in the art would recognize that having the processor of the spectrometer system as part of a cloud server for acquiring the spectral data and processing these data was known in the art, as taught by Goldring. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Goldring and Tumer both teach performing spectral analysis using neural networks. The motivation for the adaptation would have been to provide a centralized system with a centralized cloud based database and cloud based server for updating the spectral data for the spectrometer system ([0341]) to improve the accuracy and reliability of future measurement made by any user of the spectrometer system, as suggested by Goldring ([0341] and [0354] ““Universe” 340 can give users access to the universal database 119 operated by the cloud server 118, wherein spectral signatures of materials are stored for comparison against and analysis of scanned data”).

Claim 13 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Avendi  et al. (USPN 20170109881 A1; Pub.Date 2017-04-20; Fil.Date 2016-10-14).
Tumer teaches a system as set forth above.
Tumer does not specifically teach performing the training a first time with a first subset of the training set; performing the training a second time with a second subset of the training set; and  selecting values for parameters of the multi-layer neural network based on whether training the multi-layer neural network the first time or the second time produces more accurate performance when measured against a third subset of the training set as in claim 13.
However, Avendi teaches within the same field of endeavor of image analysis using deep learning (Title and abstract) the use of 4-fold cross-validation for training the considered neural network ([0175] “To monitor the overfitting problem during training, a 4-fold cross-validation was performed. Accordingly, the original training data (16 subjects) was divided into four partitions, with three partitions in training and one partition for validation, in each fold. The average of the four folds is typically considered the final outcome of the model. We used the average of the four folds to predict the performance of the contours in Test1Set and Test2Set” and Fig.3 description of the considered neural network) with 3 subsets of the training set used separately for training and determining the neural network parameters.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Tumer such that the system performs the training a first time with a first subset of the training set; performing the training a second time with a second subset of the training set; and  selecting values for parameters of the multi-layer neural network based on whether training the multi-layer neural network the first time or the second time produces more accurate performance when measured against a third subset of the training set, since one of ordinary skill in the art would recognize that performing a 4-fold cross-validation with separating the training set into 3 different subsets for separately training the neural network with each subset was known in the art, as taught by Avendi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Avendi and Tumer both teach performing image analysis using neural networks. The motivation for the adaptation would have been to improve the accuracy by avoiding over-fitting the neural network, as suggested by Avendi ([0175]).

Claim 14 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Bannister et al. (WO 2016063063 A1; Pub.Date 04/28/2016; Fil.Date 10/22/2015).
Tumer teach a system as set forth above.
Tumer does not specifically teach the biological tissue is human skin; and inferring the classification of the biological tissue or concentration of the substance in the biological tissue comprises classifying the biological tissue into one of a set of classes including: normal tissue, a mole, and cancer as in claim 14.
However, Bannister teaches within the same field of endeavor of obtaining spectral autofluorescence data for classifying tissues (Title, abstract and p.1 2nd ¶ “The potential of fluorescence spectroscopy to characterize the autofluorescence signatures and provide a useful diagnostic tool in medicine has been recognized for decades”, p.7 last ¶ “there is provided an in vivo method for a diagnosis of a skin cancer on a subject” and p.8 1st ¶ “diagnosing a skin cancer based on the detected autofluorescence” and 2nd ¶ “the step of detecting autofluorescence emitted by the region of the skin comprises dispersing the autofluorescence emitted by the region of the skin into a spectrum”) the classification of normal skin, mole and melanoma (p.27 The inventors have also now found that they can find a good discrimination between moles and melanoma (and healthy skin). Figure 15a shows PCA analysis of a sample of normal skin tissue, a mole and a melanoma, where the first principle component is plotted against the third principle component) wherein Bannister teaches also other methods such as Neural Network Analysis can also be used to performed the same discrimination (p.15 last ¶ -p.16 1st ¶ “control measurements may be taken for ... tumours, thus allowing for correlation of measured test data with characterization of the ... tumours of interest using various mathematical methods known to those skilled in the art. For example, the data from samples may be compared with the baseline or control measurements utilizing software systems known to one skilled in the art. More particularly, the data may be analyzed by a number of multivariate analysis methods, such as, for example,..., Neural Network Analysis (NNA) and/or Support Vector Machine (SVM). These methods may be used to classify ... tumours into relevant groups”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the system of Tumer such that the system is configured to illuminate the biological tissue as human skin; and inferring the classification of the biological tissue or concentration of the substance in the biological tissue comprises classifying the biological tissue into one of a set of classes including: normal tissue, a mole, and cancer, since one of ordinary skill in the art would recognize that using multivariate analysis for classifying normal tissue, mole and melanoma was known in the art, as taught by Bannister. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Bannister and Tumer both are performing spectroscopic analysis. The motivation for the application would have been to extent the application of the spectroscopic analysis to specific applications such as detecting skin or lung cancer, as suggested by Bannister (Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Moshovos  et al. (USPN 20210004668 A1; Pub.Date 2021-01-07; Fil.Date 2019-02-15).
Tumer teaches a system as set forth above.
Tumer does not specifically teach the one or more processors comprise a machine-learning hardware accelerator having 16 bits or less precision of floating point operations on data in a floating radix point format in 8 or more cores; and at least part of the machine learning model is executed by the machine-learning hardware accelerator as in claim 15.
However, Moshovos teaches within the same field of endeavor of development of neural network (Title and abstract and [0001]) the use of an accelerator with a 16-bit fixed point format for the neural network ([0033] and Fig.3 “accelerator 3000 uses a 16-bit fixed point format to represent activations and weights, as do many embodiments of inference accelerators”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the system of Tumer such that the system comprises the one or more processors comprise a machine-learning hardware accelerator having 16 bits or less precision of floating point operations on data in a floating radix point format in 8 or more cores; and at least part of the machine learning model is executed by the machine-learning hardware accelerator, since one of ordinary skill in the art would recognize that using an accelerator with a 16-bit fixed point format within a system for developing a neural network was known in the art, as taught by Moshovos. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Moshovos and Tumer both teach the development of neural networks. The motivation would have been to improve the efficiency of the neural network development, as suggested by Moshovos ([0034] “Embodiments of the present invention eliminate products with ineffectual weights while avoiding the complexities of an unrestricted schedule of weights and activations”).

Claims 16 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07).
Tumer teaches a system as set forth above.
Regarding claim 16, Tumer teaches the acquisition of the spectra from control or non-diseased sites and diseases or test sites (col.6 2nd ¶ “this method can enhance differences in fluorescence spectra between tissue categories most effectively when spectra are acquired from approximately equal numbers of non-diseased and diseased sites from each patient”) with the full spectra being pre-processed for selection a excitation-emission matrices for neural network design and validation (col.8 l.49-54 “As noted above, fluorescence spectra at all three excitation wavelengths comprise a total of 160 excitation-emission wavelengths pairs at a 5 nm resolution for emission wavelengths. While costlier to implement, the invention can use pre-processed full spectra intensity values as input to the neural network classifiers”) therefore teaching  a plurality of excitation-emission matrices are obtained, each corresponding to a different location on a human body in a scanned region; and inferring the classification of the biological tissue or concentration of the substance in the biological tissue.
Tumer does not teach specifically forming a map of classification probability or concentration of the substance in the scanned region and causing the map to be displayed as in claim 16.
However, Wakai  teaches the use of the classification results for providing a diagnosis image or map of the tissue region (Fig.4 and p.5 15th ¶ “classification of normal tissue, soaking region and tumor region can use different colours on the diagnostic image or the like to identify and display”) therefore teaching forming a map of classification probability or concentration of the substance in the scanned region and causing the map to be displayed as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the system of Tumer such that the system performs forming a map of classification probability or concentration of the substance in the scanned region and causing the map to be displayed, since one of ordinary skill in the art would recognize that displaying a diagnosis image of the region of interest based on the classification of the tissue within the region of interest was known in the art, as taught by Wakai. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Wakai and Tumer teach image analysis for classifying the nature of the tissue. The motivation would have been to provide with the identification of the tissue type a visualization of the extent of the tumor within the region of interest, as suggested by Wakai (p.5 15th ¶).

Claim 18 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view Schomacker et al. (US 20040010375 A1; Pub.Date 2004-01-15; Fil.Date 2003-04-18).
Tumer teaches a system as set forth above.
Regarding claim 18, as discussed above, Tumer teaches obtaining the excitation-emission matrices for different sites [...with a corresponding image of the biological tissue...] (col.6 2nd ¶ “this method can enhance differences in fluorescence spectra between tissue categories most effectively when spectra are acquired from approximately equal numbers of non-diseased and diseased sites from each patient”) and the machine learning model comprises a multi-layer dense neural network configured to classify [...the image...] (Fig.10 with a multilayer neural network with fully connected layers reading on dense layers) and output a feature to an ensemble model that combines classifications based [...on the image...] and the excitation-emission matrix in an aggregate output classification of the biological tissue (abstract “This fluorescence spectroscopy data is used to train a group (ensemble) of neural networks, preferably radial basis function (RBF) neural networks” wherein the training result from the training sets of excitation-emission matrices for the different sites is considered providing the aggregate output classification of the biological tissue to the group of neural networks). 
Tumer does not specifically teach the different sites being a corresponding image of the biological tissue as being classified by the neural network as in claim 18.
However, Schomacker teaches within the same field of endeavor of processing spectral (Title and abstract, and collecting fluorescence data ([0216])) with performing the partition of the acquired image for performing the analysis into set of spots 204 as interrogation field. (Fig.5 and [0024]) therefore teaching the different sites for acquiring the excitation-emission matrices corresponding to an acquired image (Fig.24) to perform the analysis the fluorescence data using neural network ([0520] “Techniques that may be used to identify spectral characteristics and/or to develop classification rules determining whether given data are affected by an artifact include, for example, discriminant analysis (linear, nonlinear, multivariate), neural networks ...).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the system of Tumer such that the system performs obtaining the excitation-emission matrices for different sites with a corresponding image of the biological tissue, using neural network configured to classify the image and combining classifications based on the image and the excitation-emission matrix in an aggregate output classification of the biological tissue, since one of ordinary skill in the art would recognize that scanning an image according to a preplanned pattern on the acquired image for acquiring spectral fluorescence data for tissue classification using neural network was known in the art, as taught by Schomacker. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Schomacker and Tumer both teach image analysis for classifying the nature of the tissue using neural network. The motivation would have been to provide spatially correlated spectral data and image data from a regional area of interest to the neural network for testing the presence and the spatial extent of the abnormal tissue in the image, as suggested by Schomacker ([0221]).

Claim 20 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) as applied to claim 1 and further in view of Pickard (USPN 20020137993 A1; Pub.Date 2002-09-26; Fil.Date 2001-02-22) and Wang (2017 Appl. Sci. 7:32-43 12 pages; Pub.Date 2017).
Tumer teaches a system as set forth above.
Regarding claim 20, Tumer teaches the use of a probe (Fig.2 and l.33-35, and col.4 5th ¶ probe 101 with col.4 2nd ¶ “ To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure fluorescence spectra from the cervix in vivo”) therefore teaching an endoscope through which information about the first fluorescent emission of light and the second fluorescent emission of light are communicated. As discussed for claim 1, Tumer teaches also wherein: inferring the classification of the biological tissue or concentration of the substance in the biological tissue comprises determining whether the biological tissue includes cervical cancer.
Tumer does not specifically teach the classification for lung cancer, bladder cancer, oral cancer, or thyroid cancer as in claim 20.
However, Pickard teaches within the same field of endeavor of spectral analysis of tissue (Title and abstract) with classification of the tissue for diagnosing oral cancers, cervical cancer, lung cancer and skin cancer, ([0098])  using an endoscopic probe ([0060]) with analysis with a MLP multilayer neural network ([0011]). Additionally, Wang’2017 teaches that lung cancer and cervical cancer have similar autofluorescence characteristics (p.7 of 12 to p.8-12 ¶ Discussion as relating cancer tissue autofluorescence being similar for a number of tissues relative to the corresponding normal tissue).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the system of Tumer such that the system performs the classification for lung cancer, bladder cancer, oral cancer, or thyroid cancer, since one of ordinary skill in the art would recognize that performing classification of oral cancer and lung cancer using neural network on spectral optical data was known in the art, as taught by Pickard and since autofluorescence of cancerous tissues are known to similarly behave relative to their counterpart normal tissue as taught by Wang’2017. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Pickard and Tumer both teach image analysis for classifying the nature of the tissue using neural network analysis. The motivation would have been to extend the technical approach of Tumer to other cancer tissues which are presenting similar autofluorescence characteristics as cervical cancer being already analyzed, as suggested by Wang’2017 (p.7 of 12 to p.8-12 ¶ Discussion wherein Wang’2017 teaches the same spectral characteristics between specific cancers).

Claims  21, 23, 27, 29 are rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07).
As discussed for claim 1, Tumer teaches a system as claimed in claim 1 for classifying cervical tissue “to distinguish pre-cancerous tissue from both normal squamous tissue (NS) and normal columnar (NC) tissue in a single-stage of analysis” therefore a method of classifying a tissue, the method comprising: 
[...sequentially...] illuminating a tissue with a plurality of light sources; detecting, with a spectrometer waveguide, emitted light from the tissue as a result of illumination with the plurality of light sources (col.3 3rd ¶ “an optical system for applying the plurality of radiation wavelengths to a tissue sample; a detecting device for detecting fluorescence intensity spectra emitted by the tissue sample as a result of illumination by the plurality of electromagnetic radiation wavelengths” and col.4 2nd ¶ “To illustrate the advantages of the invention, fluorescence spectra were collected in vivo at colposcopy from patients. A portable fiber-optic laser fluorimeter was utilized to measure from the cervix in vivo. The excitation wavelengths for one study were 337 nm, 380 nm, and 460 nm”); 
obtaining, with a data processor, a set of fluorescence spectra from the emitted light (Fig.2 and col.5 2nd ¶ “Data acquisition and analysis were controlled by computer 119 in accordance with the fluorescence diagnostic method” and Fig.9 step 1000 “obtain fluorescence spectra at excitation wavelengths” and col.16 4th ¶ “in block 1000, the fluorescence spectrum at three excitation wavelengths are obtained” teaching at least a data matrix with 3 columns for the three excitation wavelength and the rows reporting the emission spectrum corresponding to the excitation wavelengths); 
classifying the tissue into a specific tissue type, by using a machine learning model, into a plurality of tissue types based on intensity of the set of fluorescence spectra (col.2 last ¶ to col.3 1st ¶ “ for spectroscopic detection of tissue abnormality, particularly precancerous cervical tissue, using neural networks to analyze in vivo measurements of fluorescence spectra. The invention excites fluorescence intensity spectra in both normal and abnormal tissue. This fluorescence spectroscopy data is used to train a group (ensemble) of neural networks, preferably radial basis function (RBF) neural networks. Once trained, fluorescence spectroscopy data from unknown tissue samples is classified by the trained neural networks. This process is used to differentiate pre-cancers from normal tissues, and can also be used to differentiate high grade pre-cancers from low grade pre-cancers” with the fluorescence spectroscopy data being as previously discussed the excitation-emission matrices which are used for training the group of neural networks being the machine learning model trained with deep learning with the fluorescence spectroscopy data to provide a classification between normal and abnormal tissue); and 
[...displaying the tissue type in a user interface...].
The examiner notes that Tumer teaches a single diode array for detecting the incident light separated to different wavelengths by the polychromator after coupling the emission light from the different receiving optical fibers into one single beam (Fig.2 collecting optical fibers 104 and 108-111, coupled in one beam by coupling lenses reaching the polychromator 114 separating the emission light into beam according to their wavelength towards the diode array 116 to provide the emission spectra corresponding to the selected excitation wavelength as excitation-emission matrix) which implicitly teaches the excitation lights at the different wavelengths are activated sequentially in order to avoid overlapping emission signals emitted by the region of interest as being illuminated by the different lights at different wavelengths. Therefore, Tumer implicitly teaches the excitation lights are activated sequentially. Such sequential activation is known in the art with Modell teaching this sequential activation of the excitation light and “spatial discrimination is obtained, and sequential detection of responses from specific volume elements is achieved” ([0078]).
Tumer does not specifically teach displaying the tissue type in a user interface as in claim 21.
 However, Wakai  teaches the use of the classification results for providing a diagnosis image or map of the tissue region (Fig.4 and p.5 15th ¶ “classification of normal tissue, soaking region and tumor region can use different colours on the diagnostic image or the like to identify and display” and p.7 11th ¶ with the display as considered as a part of user interface) therefore teaching displaying the tissue type in a user interface as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have applied the method of Tumer such that the method comprises the step of displaying the tissue type in a user interface, since one of ordinary skill in the art would recognize that displaying a diagnosis image of the region of interest based on the classification of the tissue within the region of interest was known in the art, as taught by Wakai. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Wakai and Tumer both teach image analysis for classifying the nature of the tissue. The motivation would have been to provide with the identification of the tissue type a visualization of the extent of the tumor within the region of interest, as suggested by Wakai (p.5 15th ¶).
Regarding the dependent claims  23, 27, 29, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tumer, Modell and Wakai.
Regarding claim 23, Tumer teaches the spectrometer comprises a polychromator integrated with a reflection grating (Fig.2 and col.5 2nd ¶ “polychromator 114 (Jarrel Ash, Monospec 18)” wherein a Jarrel Ash Monospec 18 is understood to include a reflection grating for separating wavelength) and a complementary metal oxide semiconductor (CMOS) linear image sensor (Fig.2 and col.5 2nd ¶ “an intensified 1024-diode array 116” wherein a CMOS linear image sensor is understood to comprise an array of sensor such as photodiode as the diode array 116).

Regarding claim 27, Tumer teaches the illuminating is performed in vivo (col.18 2nd ¶ “using neural networks to analyze in vivo fluorescence measurements”).

Regarding claim 29, Tumer teaches pre-processing the set of fluorescence intensity spectra by: normalizing the set of fluorescence spectra to its respective maximum intensity (col.6 1st-2nd ¶ “Preprocessing: The objective of preprocessing is to calibrate tissue spectra for inter-patient and intra-patient variation which might obscure differences in the spectra of different tissue types. In the preferred embodiment, four alternative methods of preprocessing can be used with the spectral data: 1) normalization; 2) mean scaling; 3) a combination of normalization and mean scaling; and 4) median scaling. However, other methods of calibrating tissue spectra can be applied; and separating the normalized set of fluorescence spectra into individual wavelengths” and “Spectra were normalized by dividing the fluorescence intensity at each emission wavelength by the maximum fluorescence intensity of that sample”) and separating the normalized set of fluorescence spectra into individual wavelengths (col.7 2nd ¶ “a data matrix is created where each row of the matrix contains the pre-processed fluorescence spectrum of a sample and each column contains the pre-processed fluorescence intensity at each emission wavelength”).

Claims 22, 31 are rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07) as applied to claim 21 and further in view Dimitriadis  et al. (US 20170167980 A1; Pub.Date 2017-06-15; Fil.Date 2015-06-03).
Tumer, Modell and Wakai teach a method as set forth above. 
Tumer teaches the plurality of tissue type comprises normal tissue and cancerous tissue (abstract describing classifying tissues such as normal and high-grade pre-cancerous tissues with analyzing in vivo fluorescent spectra acquired at different excitation wavelengths); 
each light source of the plurality of light sources emits substantially monochromatic light or incoherent light filtered to a specific wavelength (col.4 l.6-7 The excitation wavelengths for one study were 337 nm, 380 nm, and 460 nm);
Tumer teaches the use of a pump dye laser (Fig.2 laser 113) which is considered a tunable laser due to the possible adjustment of the dye used for changing ot tuning the laser to certain wavelength, therefore teaching the specific wavelength of one light source of the plurality of light sources is configured to be tunable.
Tumer does not teach the specific wavelength of each light source of the plurality of light sources is configured to be tunable; and intensity of each light source of the plurality of light sources is configured to be tunable as in claim 22.
However, since Tumer teaches the use of a pumped dye laser for two of the light source, it would have been it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer as modified by Modell and Wakai such that the method comprises the step of having the specific wavelength of each light source of the plurality of light sources is configured to be tunable, since one of ordinary skill in the art would recognize that using wavelength tunable laser such as pumped dye laser was known in the art, as taught by Tumer. The motivation would have been to provide a more flexible choice to adjust the excitation wavelength to several different values for acquiring a more extended excitation-emission matrices set.
Additionally, Dimitriadis teaches within the same field of endeavor of performing multispectral analysis for the detection of cancer (Title, abstract) the use of at least 3 different lasers which are intensity and wavelength tunable lasers (Fig. 11 and [0070] “The lasers may also be tunable in wavelength and intensity”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer as modified by Modell and Wakai such that the method comprises the step of having intensity of each light source of the plurality of light sources is configured to be tunable, since one of ordinary skill in the art would recognize that using intensity tunable lasers for performing multispectral imaging analysis was known in the art, as taught by Dimitriadis.. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Dimitriadis and Tumer teach acquiring multispectral fluorescence image data for detecting the nature of tissue. The motivation would have been to provide the flexibility of adjusting the intensity of the excitation light for each laser for region necessitating either high or low intensity for good fluorescence signal, as suggested by Dimitriadis (abstract).

Regarding claim 31, Tumer does not specifically teach a plurality of fluorescence biochemical markers are used to increase the intensity of fluorescence emission as in claim 31.
However, Dimitriadis teaches the use of exogenous fluorescent contrast agents such as QDots ([0186]-[0188] “ FIG. 13 demonstrates utility of the device in for real-time imaging and sensitive detection of exogenous fluorescence contrast agents in vivo (e.g., quantum dots, QDots)” and “The rat was administered two separate fluorescent semiconductor nanoparticle solutions (here, QDots), each emitting fluorescence at 540 (+/-15) nm and 600 (+/-15) nm solutions via subcutaneous injection in the left hind leg. Injections were approximately 1 cm apart. The device was then used to image the whole body of the rat using violet/blue excitation light”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer as modified by Modell and Wakai such that the method comprises the step of having a plurality of fluorescence biochemical markers used to increase the intensity of fluorescence emission, since one of ordinary skill in the art would recognize that injecting different QDots fluorescing at different wavelengths for improving the fluorescence signal attached/concentrating within specific tissue was known in the art, as taught by Dimitriadis.. One of ordinary skill in the art would have expected that this application could have been made with predictable results since  Dimitriadis and Tumer both teach acquiring multispectral fluorescence image data for detecting the nature of tissue. The motivation would have been to provide a method to visually separate different tissues such as blood from other tissue, as suggested by Dimitriadis ([0188]).

Claim 24 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07) as applied to claim 21 and further in view of Bannister et al. (WO 2016063063 A1; Pub.Date 04/28/2016; Fil.Date 10/22/2015) and Lucassen et al. (2007 in “Bioengineering of the skin” Chapter 13 p.177-190; Pub.Date 2007).
Tumer, Modell and Wakai teach a method as set forth above.
Tumer, Modell and Wakai do not specifically teach the tissue is skin tissue; and a gel is applied on the skin tissue before illumination to provide a homogenous medium between the skin tissue and the plurality of light sources as in claim 24.
However, Bannister teaches within the same field of endeavor of obtaining spectral autofluorescence data for classifying tissues (Title, abstract and p.1 2nd ¶ “The potential of fluorescence spectroscopy to characterize the autofluorescence signatures and provide a useful diagnostic tool in medicine has been recognized for decades”, p.7 last ¶ “there is provided an in vivo method for a diagnosis of a skin cancer on a subject” and p.8 1st ¶ “diagnosing a skin cancer based on the detected autofluorescence” and 2nd ¶ “the step of detecting autofluorescence emitted by the region of the skin comprises dispersing the autofluorescence emitted by the region of the skin into a spectrum”) therefore teaching the tissue is skin tissue. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Tumer as modified by Modell and Wakai such that the method is perfoming the step  is configured to illuminate the biological tissue as human skin; since one of ordinary skill in the art would recognize that using multivariate analysis for classifying normal skin tissue, mole and melanoma as part of the skin of the patient was known in the art, as taught by Bannister. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Bannister and Tumer both are performing spectroscopic analysis. The motivation for the application would have been to extent the application of the spectroscopic analysis to specific applications such as detecting skin or lung cancer, as suggested by Bannister (Abstract).
Additionally, Lucassen teaches within the same field of endeavor of perfoming fluorescence analysis of the patient skin (p.178-179 ¶ Two-photon fluorescence microscopy) the use of a gel in contact with the skin region of interest  and the optical lenses of the imaging device (p.179 1st ¶ “A transparent gel with a refractive index close to that of water is used as immersion medium” wherein an immersion fluid for microscopy is understood to be placed between and in contact with the optical lens of the imaging device and the skin of the patient to be fluorescence imaged) therefore teaching a gel is applied on the skin tissue before illumination to provide a homogenous medium between the skin tissue and the plurality of light sources as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Tumer as modified by Modell, Wakai and Bannister such that the method is perfoming the step of a gel being applied on the skin tissue before illumination to provide a homogenous medium between the skin tissue and the plurality of light sources, since one of ordinary skill in the art would recognize that using an immersion gel placed in contact in between the patient skin and optical lenses of the spectrometer  was known in the art, as taught by Lucassen. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Lucassen and Tumer both are performing spectroscopic analysis. The motivation for the adaptation would have been to improve the focusing of the excitation beam and the collection of the fluorescence signals, as suggested by Lucassen (p.179 1st ¶ “For focusing of the excitation beam and collecting the fluorescence a high numerical aperture, long working distance microscope objective (Leica 40x, 0.8 NA water immersion) is used”).

Claims 25, 26 are rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07) as applied to claim 21 and further in view of Peschka et al. (DE 102018216392 A1; Pub.Date 2020-03-26; Fil.Date 2018-09-26), Dacosta  et al. (USPN  20110117025 A1; Pat.Date 05/19/2011; Fil.Date 05/20/2009) and Taylor et al. (USPN 20120130258 A1; Pub.Date 2012-05-24; Fil.Date 2010-08-05).
Tumer, Modell and Wakai teach a method as set forth above.
As discussed above for claim 6, Tumer teaches multiple light sources with wavelength within the range of 300-400nm,  at least two with different wavelength light beams within the range on 300-400nm (col.5 l.6-8).
Tumer, Modell and Wakai do not specifically teach illumination of each of the plurality of light sources is carried out for a threshold duration of time specified by user input; the plurality of light sources comprises 6 light sources; a third and a fourth light source among the 6 light sources have wavelengths within the range of 500-600 nm; and a fifth and a sixth light source among the 6 light sources have wavelengths within the range of 650-850 nm as in claim 25.
However, Peschka teaches within the same field of endeavor of fluorescence imaging for the detection of cancerous tissue (Title and p.1 2nd ¶ of Description) the multispectral technique using six lasers (Fig. 8C with elements 818 representing lasers and p.16 15th ¶ “ A third arrangement 818 shows a ring or circular arrangement with six laser light source modules”). Additionally, Peschka teaches that two of these lasers are emitting at 750nm and 800nm therefore within the range of 650nm-850nm.
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Tumer as modified by Modell, and Wakai such that the method is perfoming the step of illumination with the plurality of light sources comprises 6 light sources; and a fifth and a sixth light source among the 6 light sources have wavelengths within the range of 650-850 nm, since one of ordinary skill in the art would recognize that performing multispectral fluorescence analysis with six different lasers and two of them emitting at 750nm and 800nm was known in the art, as taught by Peschka. One of ordinary skill in the art would have expected that this application could have been made with predictable results since Peschka and Tumer both are performing spectroscopic analysis. The motivation for the adaptation would have been to provide sufficient excitation wavelengths for characterizing different tissues of the patient.
Tumer, Modell, Wakai and Peschka do not specifically teach illumination of each of the plurality of light sources is carried out for a threshold duration of time specified by user input; a third and a fourth light source among the 6 light sources have wavelengths within the range of 500-600 nm as in claim 25.
However, as discussed for claim 6, Dacosta teaches within the same field of endeavor of fluorescence imaging for diagnosis (Title and abstract) the detection of autofluorescence or endogenous fluorescence of biological components of tissue  ([0103]) using excitation light from multiple light sources with wavelengths within the ranges of ultraviolet, visible, near-infrared/infrared ([0080] “Selected single and multiple excitation/illumination light sources with specific wavelength characteristics in the ultraviolet (UV), visible (VIS), far-red, near infrared (NIR) and infrared (IR) ranges may also be used”) in order to interact with normal and abnormal tissue to produce fluorescence signals ([0080] “This excitation/illumination light interacts with the normal and diseased tissues and may cause an optical signal (e.g., absorption, fluorescence and/or reflectance) to be generated within the tissue”) therefore teaching the use of fluorescence excitation light source with different light source emitting light within different wavelength ranges such as UV range, visible range and NIR, IR and far-IR range, where these ranges are known to be respectively overlapping the claimed ranges with the first range on 300-460nm, the second wavelength is within a range of 500-600 nm; and the third wavelength is within a range of 650-850 nm as claimed.    
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer, as modified by Modell, Wakai and Peschka such that the method comprises: a third and a fourth light source among the 6 light sources have wavelengths within the range of 500-600 nm, since one of ordinary skill in the art would recognize that performing autofluorescence imaging with excitation light with wavelengths within the range of the visible spectrum and within the range of the NIR-IR spectrum was known in the art as taught by Dacosta, and since the Applicant did not provide any criticality regarding the choice of the claimed wavelength ranges and the number of lasers having their wavelength within the 500nm-600nm range and since the wavelength ranges described by Dacosta are overlapping those claimed in the instant claim according to MPEP2144.05.I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dacosta and Tumer are performing multispectral/hyperspectral imaging for medical diagnosis with fluorescence signals. The motivation for the adaptation would have been to provide a flexibility in the choice of the excitation light wavelengths to be used for targeting different biological components for diagnosis, as suggested by Dacosta ([0081] “By changing the excitation and emission wavelengths accordingly, the imaging device may interrogate tissue components”).
Tumer, Modell, Wakai, Peschka and Dacosta do not specifically teach illumination of each of the plurality of light sources is carried out for a threshold duration of time specified by user input as in claim 25.
However, Taylor teaches within the same field of endeavor of multispectral analysis (Title, abstract and [0028] “A light source that activates fluorescence on-demand”) a user interface for controlling the illumination ([0045] “A user controls the illumination system using a graphical user interface (GUI) “) wherein the user is in charge to estimate and control the time of exposure to the excitation light due to the phototoxicity level of the exposure to the light which is increasing with time ([0095]-[0097]) such as for retinal exposure ([0112]) with the user adjusting the time of exposure (claim 19).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer, as modified by Modell, Wakai, Peschka and Dacosta such that the method comprises: illumination of each of the plurality of light sources is carried out for a threshold duration of time specified by user input, since one of ordinary skill in the art would recognize that using a user interface for controlling the excitation illumination for the multispectral device was known in the art as taught by Taylor. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Taylor and Tumer are performing multispectral/hyperspectral imaging for medical diagnosis with fluorescence signals. The motivation for the adaptation would have been to provide a control for limiting the phototoxicity of the illumination on particular tissues by controlling the time of exposure and level of exposure, as suggested by Taylor (claim 19).

Regarding the dependent claim 26, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tumer, Modell, Wakai, Peschka, Dacosta and Taylor.
Regarding claim 26, as discussed above, Tumer teaches the probe presenting the optical fiber arranged within a cylindrical structure with the optical fibers arranged symmetrically along the axis of the probe with the spectrometer waveguide in the middle (Fig.2 with the two light source placed on the circular ring of the probe, sources 106 and 107 and spectrometer waveguide 104) teaching two of the plurality of light sources and the spectrometer waveguide are located in a single probe with the spectrometer waveguide in the middle.
Tumer does not teach all the plurality of light sources and the spectrometer waveguide are located in a single probe with the spectrometer waveguide in the middle and the plurality of light sources positioned circumferentially around the spectrometer waveguide with equal spacing.
However, Peschka teaches the disposition of the six light source in the probe as positioned circumferentially around the spectrometer waveguide with equal spacing (Fig.8C third figure from the right with 818 as light sources).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Tumer, as modified by Modell, Wakai, Peschka, Dacosta and Taylor such that the method comprises: the plurality of light sources and the spectrometer waveguide are located in a single probe with the spectrometer waveguide in the middle and the plurality of light sources positioned circumferentially around the spectrometer waveguide with equal spacing, since one of ordinary skill in the art would recognize that placing the six light sources symmetrically around the axis of the probe was known in the art as taught by Peschka, and since each light is activated sequentially in time, since there is no criticality from the Applicant regarding the number of receiving optical fibers to receive the fluorescence emission  in order to keep the central receiving guide. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Peschka and Tumer are performing spectroscopic analysis. The motivation for the adaptation would have been to provide sufficient excitation wavelengths for characterizing different tissues of the patient.

Claim 28 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07) as applied to claim 21 and further in view of Chang et al. (US 20040064053 A1; Pub.Date 2004-04-01; Fil.Date 2002-09-30).
Tumer, Modell and Wakai teach a method as set forth above.
Tumer, Modell and Wakai do not specifically teach the illuminating is performed in vitro as in claim 28.
However, Chang teaches within the same field of endeavor of fluorescence imaging analysis using neural network  (abstract “to cause the tissue sample to produce a set of fluorescence intensity spectra indicative of tissue abnormality, detecting the resulting fluorescence intensity spectra, and determining if the tissue sample is normal or abnormal based on the resulting fluorescence intensity spectra. Yet another method of detecting tissue abnormality in a tissue sample in vivo”)  the application of the technology to in vitro samples ([0047]  “in vitro studies surveying many different excitation wavelengths. These emission spectra can be assembled into an excitation emission matrix (EEM), which contains the fluorescence intensity as a function of both excitation and emission wavelength. These systems provide a convenient way to characterize the autofluorescence properties of epithelial tissue over the entire UV-visible spectrum”).
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Tumer as modified by Modell, and Wakai such that the method is perfoming the step of the illuminating is performed in vitro, since one of ordinary skill in the art would recognize that analyzing in vivo and in vitro fluorescence data with the same system was known in the art, as taught by Chang. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Chang and Tumer are performing spectroscopic analysis. The motivation for the adaptation would have been to determine the optimal excitation wavelengths for diagnosis as support for the in vivo analysis, as suggested by Chang ([0047] “One aim of this disclosure was to analyze these data to determine the optimal excitation wavelengths for diagnosis of cervical neoplasia”).

Claim 30 is rejected under 35 U.S.C. 103 as being rejected over Tumer et al. (USPN 6135965 A; Pat.Date 10/24/2000; Fil.Date 12/02/1996) in view of Modell et al. (USPN 20010041843 A1; Pub.Date 2001-11-15; Fil.Date 2001-04-24) and Wakai (CN 103209736 B; Pub.Date 2018-03-09; Fil.Date 2012-09-07) as applied to claim 21 and further in view of Safi et al. (2016 International Journal of Advanced Computer Science and Applications 7 385-395; Pub.Date 2016).
Tumer, Modell and Wakai teach a method as set forth above.
Tumer, Modell and Wakai do not specifically teach determining the type of tissue by comparing the fluorescence spectra to fluorescence spectra of at least 100 normal tissue, 100 moles or birthmarks, and 100 cancerous tissue samples as in claim 30.
However, Safi teaches within the same field of endeavor of machine learning for spectroscopic spectral analysis for classifying normal skin, normal skin mole and malignant skin mole or melanoma (p.387 col.2 last ¶  p.388 col.1 1st to 2nd ¶  with 3072 sample data vectors collected from 148 patients including “melanoma/malignant skin mole” with 146 measurements/samples from malignant skin lesions , “normal skin mole” with 19 samples from each of the 148 patients and  ”normal skin spectra”, and “normal skin“ samples therefore  “obtained from the inside of the upper arm, groin and inside thigh” from each of the 148 patients therefore providing more than 100 samples for classification for the normal skin, more than 100 samples for the normal skin mole and more than 100 samples for the melanoma. The samples are then processed for classification in the support vector machine (SVM)  (p.388 col.2 last ¶ “Classification is performed by a support vector machine (SVM) [39]”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Tumer as modified by Modell, and Wakai such that the method is perfoming the step of determining the type of tissue by comparing the fluorescence spectra to fluorescence spectra of at least 100 normal tissue, 100 moles or birthmarks, and 100 cancerous tissue samples, since one of ordinary skill in the art would recognize that performing training and testing samples for classification of skin spectral samples  from more than 100 samples for each of the class was known in the art, as taught by Safi. One of ordinary skill in the art would have expected that this application could have been made with predictable results since both Safi and Tumer are performing spectroscopic analysis with classification of the spectral samples. The motivation for the adaptation would have been to provide enough training and testing samples for defining the classifier apparatus with accuracy and reproducibility and supporting the use of spectroscopic data in clinical environment to discriminate and diagnose malignant skin lesions, as suggested by Safi (p.393 col.2 2nd ¶). 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 recites “ the second hidden layer is larger than the first hidden layer” which was not found in the application of neural network and deep learning for fluorescence spectral data as input. Even if the hidden layer neuron number M is to be determined according to the practical situation, no first and second hidden layers with the first layer having lower number of nodes/neuron or units than the second hidden layer was found in the particular field of optical spectral analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793